DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the application filed on 09/30/2020.  Examiner acknowledged that claims 1-14 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/037706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on 12/17/2021.
The application has been amended as follows: 
Claim(s):
Claim 7 (Currently Amended). The circuit according to claim 1, wherein the emergency lighting system controls the LED to be turned on or turned off by controlling a state of the switch, and partial or overall output energy of the AC/DC converter is controlled to charge the lithium battery.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-14 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…the switching time detection module is electrically connected between an output terminal of the AC input detection module and the second output terminal of the emergency lighting system; a first output terminal of the AC/DC converter is electrically connected to a positive electrode of the lithium battery…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-14 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Wu (US 2018/0058677).
Wu discloses an emergency light fixture with determination circuit for driving the LED with DC when AC power is not supplied.  However, Wu fails to disclose the switching time detection module is electrically connected between an output terminal of the AC input detection module and the second output terminal of the emergency lighting system; a first output terminal of the AC/DC converter is electrically connected to a positive electrode of the lithium battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844